       Case 1:19-cv-11315-LGS-SN Document 153 Filed 08/17/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 PRIDE TECHNOLOGIES, LLC D/B/A PRIDE :
 ONE,                                                         :
                                                              :    19 Civ. 11315 (LGS)
                                              Plaintiff,      :
                                                              :   OPINION AND ORDER
                            -against-                         :
                                                              :
 DANIEL KHUBLALL,                                             :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        Plaintiff Pride Technologies, LLC d/b/a Pride One (“Pride”), a payroll services provider,

brings this action against Defendant Daniel Khublall (“Khublall”), a former employee of

Thomson Reuters Corporation (“Thomson”), for tortiously interfering with Pride’s business

relationship with Thomson. Khublall moves for summary judgment. For the reasons stated

below, Khublall’s motion is granted.


I.      BACKGROUND

        The following facts are drawn from the parties’ submissions, including their Local Civil

Rule 56.1 statements, and are undisputed unless otherwise noted.

        A.       Improving Efficiencies at Thomson

        Between 2013 and 2017, Pride served as a payroll services provider for Thomson. This

relationship was formed through Pontoon Solutions, Inc. (“Pontoon”), a managed service

provider (“MSP”), which retains vendors like Pride to provide various services in connection

with the administration and management of end users’ temporary staffing needs. Here,

Thomson, the end-user, selected Pride. Pontoon contracted with Pride to provide payroll
      Case 1:19-cv-11315-LGS-SN Document 153 Filed 08/17/21 Page 2 of 11




services to Thomson. Pride and Thomson did not have a contractual relationship, and Pride was

paid through Pontoon.

       In 2016, Thomson sought to improve its operational efficiency. Thomson created the

Enterprise Technology & Operations (“ET&O”) group to determine where key savings could be

achieved by improving efficiencies, re-negotiating current contracts and implementing new

technologies. Thomson also retained McKinsey & Company (“McKinsey”) to identify areas

where Thomson could achieve greater efficiency. McKinsey identified practices for hiring

contingent labor, which consists of temporary workers -- including Pride One workers -- who

provide services to Thomson but are not on Thomson’s payroll. Thomson’s “Professional

Sourcing” department manages these workers.

       In response to McKinsey’s findings, Thomson’s senior management requested an

analysis of Professional Sourcing practices and directed that the company investigate alternative

services. Specifically, the company sought to transition its contingent labor to a direct source

model through which Thomson could build its own pool of contingent labor personnel and avoid

third-party vendor fees. Khublall assisted with this project. In April 2016, Thomson launched a

direct sourcing pilot program and left the current contingent labor program in place. The pilot

program demonstrated a significant reduction in costs. Thomson’s senior management

responded enthusiastically, and in a February 14, 2017, email, Carl Tobiasen, Senior Vice

President and Global Head of Sourcing, directed Khublall and Nicolas Passaquin, Senior

Director of Strategic Sourcing, to put together a direct source model for review. On February 28,

2017, Khublall met with Rick King, Managing Director of Operations, to discuss direct sourcing

and, in a March 3, 2017, email to Tobiasen, King wrote: “Love what [Khublall] is working on.

Green light.” On March 24, 2017, Khublall recommended TalentNet, Inc. (“TalentNet”) to



                                                     2
      Case 1:19-cv-11315-LGS-SN Document 153 Filed 08/17/21 Page 3 of 11




identify suitable candidates from the Thomson talent pool. TalentNet has proprietary software

that utilizes artificial intelligence to analyze candidate information and identify individuals for

particular positions. In addition, on June 19, 2017, Khublall proposed that Randstad

Professionals US, LLC (“Randstad”) serve as Thomson’s new MSP because Randstad was well

situated to support Thomson’s transition to direct sourcing at a competitive price.

        In June 2017, Khublall issued an informal request for proposals (“RFP”) to parties

including Pride and sought innovative ideas to move Thomson’s direct source initiative forward.

On June 7, 2017, Khublall followed up by providing a worksheet for the parties to complete.

Pride provided a proposal focusing on payroll services.

        B.      Interactions Between Khublall and Pride One

        Pride contends and Khublall disputes that, in April or May 2016, Khublall approached

Leo Russell, owner and CEO of Pride, with a plan by which Pride would invest in TalentNet,

Khublall would build up revenue in TalentNet by directing Thomson’s business to TalentNet, at

higher than market prices, and Pride would then hire Khublall at a rate higher than his current

salary. Pride contends that Khublall threatened to cause Thomson to terminate its relationship

with Pride if Pride would not participate in the alleged scheme (the “Alleged Threat”). On June

30, 2017, Russell sent an email to Lisa Moyer, Head of Talent Acquisition at Thomson,

requesting an audience to discuss the Alleged Threat. In addition, on July 6, 2017, Russell spoke

with Passaquin on the phone about the Alleged Threat and on July 26, 2017, he sent an email to

Passaquin, copying Tobiasen, in which he described the Alleged Threat and complained of

Khublall’s violation of Thomson’s code of conduct. Passaquin and Tobiasen expressed that they

believed there was nothing wrong with Khublall’s behavior. A responsive email from Passaquin

to Russell states:


                                                      3
      Case 1:19-cv-11315-LGS-SN Document 153 Filed 08/17/21 Page 4 of 11




       I am not sure that there is anything new in what you wrote below compared to the
       conversation we had early July. Following that conversation, I talked to multiple
       people internally and externally and did not find anything which would raise a
       suspicion apart from your words []. The procurement strategy that [Khublall] is
       implementing has been documented, presented, explained and approved by our
       senior executives. We will go ahead as planned as it gives scale, cost
       effectiveness and a consistent global model for Thomson Reuters.

Passaquin directed Khublall to move forward with the direct sourcing plan and stated that

Thomson was “resolved” because Pride could not offer “a global and scalable solution” for direct

sourcing.

       In response to Russell’s complaints, Robert Goodall, Thomson’s Head of Corporate

Compliance and Audit, investigated Khublall’s behavior. The investigation consisted of capture

and review of Khublall’s documents and communications, interview of Khublall, interview of

Russell and discussions with Passaquin, Tobiasen and John DeMattia, Khublall’s former

supervisor. Based on his investigation, Goodall concluded that “Mr. Russell presented no

information to support any of the allegations he raised concerning Mr. Khublall,” and that

Khublall both “denied having an undisclosed conflict of interest with TalentNet,” and “presented

extensive internal documentation and emails supporting Sourcing’s transformation strategy for

reducing contingent labor costs.” The relevant Enterprise Compliance Investigation report states

that “the decision by Thomson Reuters management to engage TalentNet as part of the Sourcing

transformation strategy is a business decision.”

       C.      Khublall’s Promotion of TalentNet

       Russell’s July 26, 2017, email to Passaquin describing the Alleged Threat, also asserts

that Khublall “took it upon himself to evangelize TalentNet to the industry” and solicited

corporate clients on behalf of TalentNet. Pride contends that in 2015 -- before Pride’s initiative

to improve efficiency by transitioning to direct sourcing -- Khublall began taking steps to ensure


                                                     4
      Case 1:19-cv-11315-LGS-SN Document 153 Filed 08/17/21 Page 5 of 11




TalentNet’s future at Thomson. In addition, Plaintiff contends that Khublall promoted and sold

TalentNet’s services to third parties, including CitiBank, Nike, Cisco, eBay and Western Union.

       D.      Transition to Direct Sourcing

       Khublall did not have authority to terminate or enter into contracts on behalf of

Thomson1 and needed approval from Thomson’s finance, sourcing, legal and human resources

departments before the company could implement a direct sourcing model. Senior management

ultimately provided the necessary approvals. Thomson did not begin the transition to TalentNet

and Randstad until after Russell raised his concerns about Khublall. This transition increased

profitability and productivity.

       Effective from December 17, 2018, Khublall was terminated from Thomson in

connection with a reduction in workforce. He was paid twenty-six weeks’ severance and

through his separation agreement, was encouraged to apply for future employment at Thomson.


II.    APPLICABLE LAW

       A.      Summary Judgment

       Summary judgment is appropriate where the record establishes “that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). There is a genuine dispute of material fact “if the evidence is such that a



1
  Pride disputes this fact based on Khublall’s representation that he was “the person in charge of
the program.” However, Khublall’s superiors have provided declarations asserting that Khublall
did not have the authority to terminate or enter into contracts on behalf of Thomson. Any
argument that Khublall had apparent authority to terminate or enter into contracts on behalf of
Thomson would fail as such a theory is based on “the written or spoken words or any other
conduct of the principal which, reasonably interpreted, causes a third person to believe that the
principal consents to have an act done on his behalf by the person purporting to act for him.” See
FAT Brands Inc. v. PPMT Cap. Advisors, Ltd., No. 19 Civ. 10497, 2021 WL 37709, at *6
(S.D.N.Y. Jan. 5, 2021) (applying New York law) (emphasis added). Here there were no such
representations by Thomson.
                                                     5
      Case 1:19-cv-11315-LGS-SN Document 153 Filed 08/17/21 Page 6 of 11




reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986); accord Nick’s Garage, Inc. v. Progressive Cas. Ins. Co., 875

F.3d 107, 113 (2d Cir. 2017). “Only disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of summary judgment.” Liberty Lobby,

477 U.S. at 248; accord Saleem v. Corp. Transp. Grp., 854 F.3d 131, 148 (2d Cir. 2017).

       In evaluating a motion for summary judgment, a court must “constru[e] the evidence in

the light most favorable to the nonmoving party and draw[] all reasonable inferences and

resolv[e] all ambiguities in its favor.” Wagner v. Chiari & Ilecki, LLP, 973 F.3d 154, 164 (2d

Cir. 2020) (internal quotation marks omitted). “When the movant properly supports its motion

with evidentiary materials, the opposing party must establish a genuine issue of fact by citing to

particular parts of materials in the record.” Fed. R. Civ. P. 56(c)(1)(A). “[A] party may not rely

on mere speculation or conjecture as to the true nature of the facts to overcome a motion for

summary judgment.” Fed. Trade Comm’n v. Moses, 913 F.3d 297, 305 (2d Cir. 2019) (quotation

marks omitted).

       B.      Tortious Interference with Business Relations

       Under New York law,2 “[t]o prevail on a claim for tortious interference with business

relations, a party must prove: (1) that it had a business relationship with a third party; (2) that the

defendant knew of that relationship and intentionally interfered with it; (3) that the defendant

acted solely out of malice or used improper or illegal means that amounted to a crime or

independent tort; and (4) that the defendant’s interference caused injury to the relationship with



2
  As the parties rely on New York law, the Court applies New York law. See Alphonse Hotel
Corp. v. Tran, 828 F.3d 146, 152 (2d Cir. 2016) (“The parties’ briefs assume
that New York law controls, and such implied consent ... is sufficient to establish choice of law.”
(internal quotation marks and citations omitted)).

                                                       6
      Case 1:19-cv-11315-LGS-SN Document 153 Filed 08/17/21 Page 7 of 11




the third party.” Stuart's, LLC v. Edelman, No. 12560/09, 2021 WL 3177782, at *2 (App. Div.

2d Dep’t July 28, 2021) (quoting. 106 N. Broadway, LLC v. Lawrence, 137 N.Y.S.3d 148, 157-

58 (2d Dep’t 2020)). “[C]onduct constituting tortious interference with business relations is, by

definition, conduct directed not at the plaintiff itself, but at the party with which the plaintiff has

or seeks to have a relationship.” Carvel Corp. v. Noonan, 818 N.E.2d 1100, 1105 (N.Y. 2004);

accord 106 N. Broadway, LLC, 137 N.Y.S.3d at 157. The conduct directed at the third-party

must “amount to a crime or an independent tort, or some ‘wrongful means,’ or the defendant

must have acted ‘solely out of malice.’” Stuart's, LLC, 2021 WL 3177782, at *2; 106 N.

Broadway, 137 N.Y.S.3d at 158. “‘Wrongful means’ include physical violence, fraud or

misrepresentation, civil suits and criminal prosecutions, and some degrees of economic pressure;

they do not, however, include persuasion alone although it is knowingly directed at interference

with the contract.” Carvel, 818 N.E.2d at 1104 (quoting Guard-Life Corp. v. S. Parker

Hardware Mfg. Corp., 406 N.E.2d 445, 449 (N.Y. 1980)); accord Stuart's, LLC, 2021 WL

3177782, at *2.

        Generally, an employee acting within the scope of his authority as an agent of his

employer cannot be held liable for tortious interference with one of the employer’s business

relationships. See Vendetti v. Zywiak, 140 N.Y.S.3d 635, 638, re-argument denied, 143

N.Y.S.3d 249 (4th Dep’t), appeal dismissed, 169 N.E.3d 1236 (N.Y. 2021) (relying on this

principle to affirm a jury finding on a claim for tortious interference with contract). To establish

a[n employee’s] liability for inducing interference with his employer’s business relations, the

plaintiff must show that:

        [t]he acts of the [employee] which resulted in the tortious inference . . . either
        were beyond the scope of their employment or, if not, were motivated by their
        personal gain, as distinguished from gain for the corporation. . . [P]ersonal gain
        [has been construed to mean] that the challenged acts were undertaken with

                                                       7
       Case 1:19-cv-11315-LGS-SN Document 153 Filed 08/17/21 Page 8 of 11




        malice and were calculated to impair the plaintiff’s business for the personal
        profit of the [individual] defendant.”

Petkanas v. Kooyman, 759 N.Y.S.2d 1, 2 (1st Dep’t 2003) (internal quotation marks omitted)

(based on this principle, dismissing a complaint alleging tortious interference with contract);

accord C.H.A. Design Exp. (H.K.) Ltd. v. Miller, 142 N.Y.S.3d 18, 20 (1st Dep’t 2021).


III.    DISCUSSION

        Summary judgment is granted on Pride’s single cause of action for tortious interference

because, even assuming that Khublall acted tortiously toward Thomson, his conduct did not

interfere with Pride’s relationship with Thomson -- i.e., his conduct did not cause Thomson to

terminate its business relationship with Pride. See Stuart's, LLC, 2021 WL 3177782, at *2

(explaining “that the defendant’s interference [must have] caused injury to the relationship with

the third party”).

        Pride has advanced several theories of Khublall’s wrongful conduct to support its tortious

interference claim, including the Alleged Threat. The threat was made to Pride allegedly to

coerce Pride into investing in TalentNet and hiring Khublall. As a threshold matter, the Alleged

Threat cannot support the tortious interference claim in this case because it was not directed at

Thomson, the third-party with whom Plaintiff had a business relationship. See, e.g, 106 N.

Broadway, LLC 137 N.Y.S. 3d at 158 (dismissing a tortious interference with contract and

tortious interference with prospective business relations claim where the alleged wrongful

conduct was not directed at the party to whom the plaintiff sought to sell property, but instead

was directed at third parties for the alleged purpose of thwarting the sale); Arnon Ltd v.

Beierwaltes, 3 N.Y.S.3d 31, 33 (1st Dep’t 2015) (affirming dismissal of counterclaim for tortious

interference with prospective economic relations where the wrongful conduct, an allegedly

frivolous lawsuit, was not directed at the counterclaim-plaintiff’s customers to cause them to
                                                     8
      Case 1:19-cv-11315-LGS-SN Document 153 Filed 08/17/21 Page 9 of 11




terminate business relations with counterclaim-defendants, but instead was directed at the

counterclaim-plaintiff to prevent it from selling to prospective customers); Gun Hill Rd. Serv.

Station v. ExxonMobil Oil Corp., No. 8 Civ. 7956, 2013 WL 395096, at *16 (S.D.N.Y. Feb. 1,

2013) (dismissing claim for tortious interference with prospective business relations under New

York law where the only potential criminal or tortious conduct, an alleged kick-back scheme,

was directed at a plaintiff and not the third party with whom the plaintiffs had a business

relationship).

       Conduct that was directed at Thomson -- including Khublall’s assistance with the direct

sourcing pilot program, solicitation of RFPs in support of the direct sourcing initiative,

presentations to Thomson management on a proposed direct sourcing model and

recommendations that Thomson use TalentNet and Randstadt -- cannot support a tortious

interference claim. This conduct was within Khublall’s scope of employment as he was tasked

with assisting Thomson in its transition to a direct sourcing model to increase efficiency.

Khublall’s actions aided this direct sourcing initiative. Conduct within the scope of Khublall’s

employment cannot be the basis for a tortious interference claim. See Vendetti, 140 N.Y.S.3d at

638. In addition, this conduct was not independently criminal or tortious such that it could

support a tortious interference with business claim. See Stuart's, LLC, 2021 WL 3177782, at *2

       Pride advances two additional theories of wrongful conduct: (1) that Khublall breached

his duty of loyalty to Thomson by secretly directing or planning to direct Thomson’s business to

TalentNet without a bidding process and at higher than market prices and (2) that Khublall

interfered in Pride’s business relationship with Thomson solely out of malice in retaliation for

Pride’s refusal to participate in Khublall’s alleged scheme. However, any factual disputes




                                                     9
     Case 1:19-cv-11315-LGS-SN Document 153 Filed 08/17/21 Page 10 of 11




regarding these theories are immaterial as the undisputed evidence shows that this conduct did

not cause Thomson to terminate its relationship with Pride.

       The record shows that Russell made Thomson aware of Khublall’s Alleged Threat and

promotion of TalentNet before Thomson elected to end its relationship with Pride. Even with

this knowledge, Khublall’s superiors decided that Pride, which focuses on payroll services, could

not provide “a consistent global and scalable solution” for direct sourcing. This is supported by

Thomson’s internal investigation into Khublall’s conduct, which concluded, in part, that “the

decision by Thomson Reuters management to engage TalentNet as part of the Sourcing

transformation strategy is a business decision.” This is also supported by Thomson’s efforts to

improve efficiency, including the company’s engagement of McKinsey, identification of

practices for hiring contingent labor as an area for improvement, and launch of the direct

sourcing pilot program, which demonstrated a significant reduction in costs. In other words, any

relationship Khublall had with TalentNet and any secret scheme to build up TalentNet business

did not interfere with Pride’s relationship with Thomson; Thomson made a business decision,

independent of Khublall’s actions. Although Plaintiff disputes this conclusion and asserts that

during his deposition, Khublall evaded questions about who decided to fire Pride and why,

Plaintiff does not provide evidence from which a reasonable jury could conclude that Thomson

terminated its relationship with Pride because of Khublall’s conduct. See Moses, 913 F.3d at 305

(“Conclusory allegations or denials, therefore, are not evidence and cannot by themselves create

a genuine issue of material fact where none would otherwise exist.”).

       Similarly, no reasonable jury could find that Khublall acted solely out of malice in the

event leading to Thomson’s terminating its relationship with Pride. The undisputed evidence

shows that Khublall had legitimate, non-tortious reasons for his conduct -- Khublall was tasked



                                                   10
         Case 1:19-cv-11315-LGS-SN Document 153 Filed 08/17/21 Page 11 of 11




by his employer, Thomson, to help seek and implement a direct sourcing model for the company;

Khublall acted in furtherance of that goal; and Pride, which focuses on payroll services, could

not provide a “global and scalable solution” for direct sourcing. See Snyder v. Sony Music Ent.

Inc., 684 N.Y.S.2d 235, 252 A.D.2d 294, 300 (1st Dep’t 1999) (affidavits submitted by

defendants “provid[ed] legitimate, nontortious reasons” for actions at issue such that “no triable

issue of fact exists as to whether defendants’ sole motivation was to harm [plaintiff]”). Drawing

all inferences in favor of Pride -- assuming that the Alleged Threat occurred and that Khublall

harbored some retaliatory motive toward Pride for rejecting the Alleged Threat -- a reasonable

jury could not find that Khublall lacked any legitimate motive for his conduct in promoting and

pursuing direct sourcing for his employer, Thomson. As a result, the tortious interference claim

fails.


IV.       CONCLUSION

          For the reasons stated above, Khublall’s motion to summary judgment is GRANTED.

The Clerk of Court is respectfully directed to close the motion at docket no. 92 and to close the

case.


Dated: August 17, 2021
       New York, New York




                                                    11
